Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157526 & (63)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  GREAT LAKES EYE INSTITUTE, P.C.,                                                                   Elizabeth T. Clement,
           Plaintiff/Counterdefendant-                                                                                Justices
           Appellant,
  v                                                                  SC: 157526
                                                                     COA: 335405
                                                                     Saginaw CC: 08-002481-CK
  DAVID B. KREBS, M.D.,
             Defendant/Counterplaintiff-
             Appellee.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the January 9, 2018 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2018
         a1126
                                                                               Clerk